DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 12/10/2020 has been acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TIRE INFORMATION ACQUISITION DEVICE HAVING A HEAT-INSULATING MATERIAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the electrode in line 5 of Page 8” and “the electret in line 6 of Page 8”, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 & 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimura (JP 2002211222 A).

In regards to claim 2, Shimura teaches wherein the sensor (3) is disposed outside the heat-insulating material (i.e. heat insulating structure) (Paragraph 0034; Figure 2).
In regards to claim 4, Shimura teaches wherein a thermal conductivity of the heat-insulating material (i.e. heat insulating structure) at 20°C. is 0.05 W/m·K or less (Paragraph 0035).
In regards to claim 5, Shimura teaches wherein the heat-insulating material (i.e. heat insulating structure) is a composite body of an organic fiber and an inorganic porous material (Paragraph 0036).
In regards to claim 6, Shimura teaches wherein the heat-insulating material (i.e. heat insulating structure) comprises a structure in which silica aerogel is dispersed in polyester fiber (Paragraph 0037).

Allowable Subject Matter
Claims 3 & 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the Examiner’s opinion in regards to claims 3 & 7, Shimura teaches a tire information acquisition device comprising a sensor unit substrate (1) on which a sensor (3, i.e. temperature measuring chip) for acquiring tire information (Paragraph 0014) and a power supply unit (i.e. primary battery) for supplying electric power to the sensor are disposed (Paragraph 0024); a heat-insulating material (i.e. heat insulating structure) being disposed at least a periphery of the power supply unit (i.e. primary battery)  (Paragraph 0034).
	However Shimura does not teach the structural limitations of a tire information acquisition device further comprising the power supply unit comprises an electret that generates electric power by changing a position of an electrode due to a rotational movement or a reciprocating movement in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakatsuka et al (US 8803401 B2) – The present invention relates to a vibration power generator and a vibration power generating device, and a communication device and an electronic device having the vibration power generating device mounted thereon, and more particularly to an electrostatic induction vibration power generator and a vibration power generating device 
Nakatsuka et al (US 8716916 B2) - The present invention relates to a vibration power generator, a vibration power generation apparatus, and a communication device and an electronic device with the vibration power generation apparatus mounted thereon. More particularly, the present invention relates to an electrostatic induction vibration power generator using electret material, an vibration power generation apparatus using the same, and a communication device and an electronic device with the vibration power generation apparatus mounted thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.L.J/Examiner, Art Unit 2856     

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856